Summmy-@@§§ 1:18-Cv-O4076-.]PH-I\/|PB Document 1-2 Filed 12/28/18 Page 1 of 13 Page|D #: 36

mycase.|N.gov

 

H. DéKOf'lir‘lC-k Slgn Ou|

Case Summary

a Back New Search Refine Search

Ken R. McCalliSter v. United Parcel Service Inc.

Case Number 49DO4-1812-PL-047987

Court |Vlarion Superior Court, Civi| Division 4

Type PL - Civi| P|enary

Filed 12/03/2018

Status 12/03/2018 , Pending (active)
Parties to the Case Show an party details

Defendant United Parce| Service |nc.

P|aintiff I\/|cCa||isterl Ken R.

Chronological Case Summary

12/03/2018 Case Opened as a New Fi|ing

12/05/2018 ___j Appearance Filed

Appearance
For Party: |V|cCal|isterl Ken R.
Fi|e Stamp: 12/03/2018
12/05/2018 l l Comp|aintlEquiva|ent P|eading Filed
Comp|aint and Demand for Jury Tria|
Filed By; |V|cCa||ister, Ken R.
Fi|e Stamp; 12/03/2018
12/05/2018 . ! Subpoena/Summons Filed
Summons to United Parce| Service
Filed By; |V|cCa||ister, Ken R_
Fi|e Stamp: 12/03/2018

12/05/2018 ‘| Affidavit Filed
Af'Hdavit of Service on United Parce| Service |nc.

Filed By; |\/|cCa||ister, Ken R.
Fi|e Date: 12/05/2018

Financial Information

https://public.courts.in.gov/...W/CaseSummary/eyJZIjp7IthcZVUb2tlbiI6IlpUY3lNekl$TORFMk1qSXhPalEOTmpBeUSUUXpOMlU9In19[12/26/2018 2:34:22 PM]

Summao-E>e;se 1:18-cv-O4076-.]PH-i\/lPB Document 1-2 Filed 12/28/18 Page 2 of 13 PagelD #: 37

Financial Balances reflected are current representations of transactions processed by the C|erl<"s Office. P|ease note that any
balance due does not reflect interest that has accrued - if applicable - since the last payment For questions/concerns regarding
balances shown, please contact the Clerl<'s Office

McCa||ister, Ken R.

Plaintiff
Balance Due (as of 12/26/2018)
0.00
Charge Surnrnary
Description Amount Crr.'dit Pnynrr-.\nt
Court Costs and Fi|ing Fees 157.00 000 15?.-00
Transaction Summary
Date Description Amount
12/05/2018 Transaction Assessment 157_00
12!05!2018 Electronic Payment (157 OO)
'l`his is not tile official court record ()i`iicial records ot` court proceedings may oi)i_\' be
obtained directl\ from tile court iiiuititainin;_§ a particular record
<< Back New Search Refine Search

Subscribe to content by RSS or Emai| Fo|iow us on Twitter

 

F:h‘; indiana Courts YouTube Channel m Get our shared photos on F|ickr
Terms of Use

Odyssey Public Access (the "MyCase" website) is a platform for online services provided by the Office of Judicial Administration (the
"Office").

Eiectronic access to court information is restricted by federal and state law in addition to court rules and orders. information on this site
is made available as a public service pursuant to order of the indiana Supreme Court.

information displayed on this site is not to be considered or used as an ochia| court record and may contain errors or omissions
Accuracy of the information is not warranted Offrcia| records of court proceedings may only be obtained directly from the court
maintaining a particular record

Read the complete terms cruse »

https://public.courts.in.gov/ ...w/CaseSumrnary/eyJ 21jp7IthcZVUb2tlbiI6IlpUY3lNek15TORFMk1qSXhPalEOTmpBeUSUUXpOMlU9Inl9[12/26/20 l 8 2:34:22 PM]

Case 1:18-cv-O4076-.]PH-i\/lPB DQ§WU§_r:|tB]|-z'€_PE_iM§§§ZS/l$ Page 3 of 13 Page|igt#'z,§§mmo PM

Cierk
Marion Superior Coult, Civi| Division 4 Marion County, indiana
STATE OF INDIANA )IN THE SUPERIOR/CIRCUIT COURT
)ss:
COUNTY OF MARION ) CAUSE NO.
Ken R. McCallister, )
)
Plaintiff, )
)
vs. )
)
UNITED PARCEL SERVICE INC., a/k/a )
UNITED PARCEL SERVICE COMPANY, )
a/k/a UPS )
)

Defendant.

E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE
This Appearance Form must be filed on behalf of every party in a civil case.

1. The party on whose behalf this form is being filed is:

Initiating_X_ Responding Intervening ; and
the undersigned attorney and all attorneys listed on this form now appear in this case for the
following parties:

Name of party: Ken R McCa]lister
Address of party (see Question # 5 below if this case involves a protection from abuse order, a
workplace violence restraining order, or a no-contact order)

Telephone # of party 317-273-8435
(List on a continuation page additional parties this attorney represents in this case.)

2. Attorney information for service as required by Trial Rule 5(B)(2)
Name: James D. Masur II Atty Number: 19681-49

Address: Robert York & Associates, PC

7212 North Shadeland Avenue. Suite 150 Indianapolis. IN 46250
Phone: 3 17-842-8000

FAX: 317-577-7321

Email Address: idmasur@york-law.com

IMPORTANT: Each attorney specified on this appearance:

 

Case 1:18-cv-O4076-.]PH-i\/lPB Document 1-2 Filed 12/28/18 Page 4 of 13 PagelD #: 39

(a) certifies that the contact information listed for him/her on the Indiana Supreme Court Roll
of Attorneys is current and accurate as of the date of this Appearance;

(b) acknowledges that all orders, opinions, and notices from the court in this matter that
are served under Trial Rule 86(G) will be sent to the attorney at the email address(es)
specified by the attorney on the Roll of Attomeys regardless of the contact
information listed above for the attorney; and

(c) understands that he/she is solely responsible for keeping his/her Roll of Attorneys
contact information current and accurate, see Ind. Admis. Disc. R. 2(A).
Attomeys can review and update their Roll of Attomeys contact information on the Courts

Portal at http:tlportal.courts.in.gov.
3. This is a PL case type as defined in administrative Rule 8(B)(3).

4. This case involves child support issues. Yes No X (Ifyes, supply social security
numbers for all family members on a separately attached document filed as confidential
information on light green paper. Use Form TCM-TR3.1-4.)

5. This case involves a protection from abuse order, a workplace violence restraining order,
or a no - contact order. Yes_No X (Iers, the initiating party must provide an
address for the purpose of legal service but that address should not be one that exposes the
whereabouts of a petitioner. ) The party shall use the following address for purposes of
legal service:

X Attomey’s address

The Attorney General Confldentiality program address
(contact the Attomey General at 1-800-321-1907 or e-mail address is

C-Onf'ldential@atg.in.gov).
Another address (provide)

This case involves a petition for involuntary commitment Yes No X

_¢__

6. If Yes above, provide the following regarding the individual subject to the petition for
involuntary commitment

a. Name of the individual subject to the petition for involuntary commitment if it is not
already provided in #1 above:

b. State of Residence of person subject to petition:
c. At least one of the following pieces of identifying information:

(i) Date of Birth
(ii) Driver’s License Number
State where issued Expiration date

 

Case 1:18-cv-O4076-.]PH-i\/lPB Document 1-2 Filed 12/28/18 Page 5 of 13 PagelD #: 40

(iii) State ID number
State where issued Expiration date
(iv) FBI number
(v) Indiana Department of Corrections Number
(vi) Social Security Number is available and is being provided in an attached confidential
document Yes No_

7. There are related cases: Yes No X _(Ifyes, list on continuation page.)
8. Additional information required by local rule:
9. There are other party members: Yes No X (Ifyes, list on continuation page.)

10. This form has been served on all other parties and Certificate of Service is attached:

Yes_ NO_K_
QO»»O@AA~Z

Atto ey-at-Law
(Att cy information shown above.)

 

ease 1:13-cv-04076-JPH-r\/1PB Dawg£_r;|tat,|-£_PE_it§p,§§§ZS/l$ Pao€ 6 01c 13 PaQ€Fl,|QdH¢z,§l,§mmpM

Cierk
Marion Superior Court, Civi| Division 4 Marion County, indiana
STATE OF INDIANA )IN THE SUPERIOR/CIRCUIT COURT
)ss:
COUNTY OF MARION ) CAUSE NO.
Ken R. McCallister, )
)
Piainiiff, )
)
vs. )
)
UNITED PARCEL SERVICE INC., a/k/a )
UNITED PARCEL SERVICE COMPANY, )
a/k/a UPS )
)

Def`endant.

COMPLAINT AND DEMAND FOR JURY TRIAL

As and for his Complaint against the Defendant United Parcel Service, Inc., a/k/a United

Parcel Service Company, a/k/a UPS (“UPS”), Plaintiff Ken McCallister (“Mr. McCallister”)

through counsel, states as follows:

1. At all relevant times, Mr. McCallister has been an individual residing in

Indianapolis, Marion County, Indiana.

2. At all relevant times UPS has been doing business throughout the United States,

with operations in Indiana including Indianapolis, Marion County, lndiana.

3. All actions complained of herein occurred in Indianapolis, Marion County,

Indiana.

4. The instant action is premised on violations by UPS of its obligations under the

Americans With Disabilities Act of 1990, as amended, codified at 42 U.S.C. § 12101 et seq.

 

Case 1:18-cv-O4076-.]PH-i\/lPB Document 1-2 Filed 12/28/18 Page 7 of 13 PagelD #: 42

5. On approximately May ll, 2016, due to a vertigo impairment that constituted a
disability under the Americans with Disabilities Act (“ADA”), and Mr. McCallister’s request for
a reasonable accommodation in the nature of leave pending restorative treatment, Mr.
McCallister, Teamsters Local Union 135 (Local 135), and Respondent United Parcel Service
(“UPS”) agreed that Plaintiff McCallister would be provided leave and short-term disability

benefits for the ensuing 26 weeks as a reasonable accommodation

6. Subsequently, Mr. McCallister applied for, and Was granted, a reasonable
accommodation in the nature of leave and long-term disability benefits through Aetna Insurance,

which lasted between November 14, 2016 and March 1, 2017,

7. At various times, Mr. McCallister requested modification of the reasonable
accommodation leave in the nature of a reassignment to a full-time position within his skill set,
the essential functions of which Mr. McCallister was able to perform, with or without a
reasonable accommodation, including in January 2017, which request was renewed thereafter

from time to time.

8. ln response to the modification request, UPS denied it outright on January 23,
2017. On or about March 1, 2017, however, UPS assigned Plaintiff McCallister to a part-time
job, which entailed a reduction of pay, as his former pay rate was $35.80 per hour, and the part- i
time rate was $33.43 per hour, The part-time hours were 4 hours a day, and the full-time
position in which he was seeking to be employed as a modification to the reasonable

accommodation leave would average 48 hours per week.

9. On approximately August 3, 2017 Mr. McCallister’s physician released him from §

all restrictions, due to treatments alleviating the vertigo symptoms

 

Case 1:18-cv-O4076-.]PH-i\/lPB Document 1-2 Filed 12/28/18 Page 8 of 13 PagelD #: 43

10. Thereafter, Mr. McCallister’s DOT and CDL license and certification were both

reinstated on August 4, 2017,

11. Mr. McCallister updated his information to UPS, advising of his desire for post-
leave reassignment/reinstatement, including but not limited to any full-time position available,

including any feeder driver position, in line with his seniority at UPS.

12. UPS and Local 135 are parties to a collective bargaining agreement (“CBA”), that
gives priority for assignments to those having higher seniority and permits those with higher
seniority to “bump” those with lower seniority. However, between August 4, 2017, and the
conclusion of an August 19, 2017 grievance meeting, UPS affirmatively stated that UPS would
refuse to permit Mr. McCallister to avail himself of the priorities afforded to him by his seniority
under the CBA, and would continue to refuse to employ him in any full-time job, unless he

forfeited all seniority to which he was entitled under the CBA.

13. UPS regarded Mr. McCallister as disabled and unable to perform the essential
functions of his job, UPS repeatedly denied outright Mr. McCallister’s multiple requests for
(modification of the reasonable) accommodation, and did not engage in the interactive process

required of UPS under the ADA.

14. All similarly-situated employees who have not taken leave as a reasonable
accommodation under the ADA have not been required to forfeit seniority (unless inactive for a
period of 3 years), and have been afforded all rights to seniority-including bumping less senior
employees under the CBA. Ultimately, on November 20, 2017, UPS reinstated Mr. McCallister
to the full-time employment to which he was entitled under the CBA, thereby admitting the prior

conduct by UPS was unlawful under the ADA.

 

Case 1:18-cv-O4076-.]PH-i\/lPB Document 1-2 Filed 12/28/18 Page 9 of 13 PagelD #: 44

16. Mr. McCallister has suffered lost pay, lost benefits, including, but not limited to
pension credits, lost seniority, emotional distress, and incurred attomey's fees in order to protect

his rights under the Americans with Disabilities Act.

Mr. McCallister hereby demands all legal or equitable relief to which he is entitled from
UPS under the ADA, due to UPS: (1) discriminating against Mr. McCallister in comparison to
Mr. McCallister’s similarly-situated coworkers, on the basis of his impairment that constitutes a
disability under ADA, namely, vertigo, (2) discriminating against Mr. McCallister, due to UPS
regarding Mr. McCallister as disabled, (3) unlawfully depriving Mr. McCallister of his seniority
rights in comparison to similarly-situated coworkers, inter alia, due to Mr. McCallister availing
himself of his rights under the ADA and/or due to UPS regarding him as having an impairment,
and therefore refi.lsing to permit Mr. McCallister to assert his seniority rights under the CBA,
and/or (3) unlawfully retaliating against Mr. McCallister for availing himself of a reasonable

accommodation in the nature of short-term leave and/or long-term leave to address the vertigo

issue.

Respectfully submitted,

ROBERT W. YORK & ASSOCIATES

Ma-
James . Masur II, #19681-49
' eys for Ken R. McCallister

ROBERT W. YORK & ASSOCIATES
7212 North Shadeland Avenue, Suite 150
Indianapolis, IN 46250

(317) 842-8000

'1 dmasur@york-law.com

 

Case 1:18-cv-O4076-.]PH-i\/lPB Document 1-2 Filed 12/28/18 Page 10 of 13 PagelD #: 45

CaUSC.

DEMAND FOR JURY TRIAL

Plaintiff respectfully demands trial by jury of all issues so triable in the above-captioned

Respectfully submitted,
ROBERT W. YORK & ASSOCIATES

  

ames |. Masur II, 19681-49#
Attom- ys for Mr. McCallister
~ z : ' T W. YORK & ASSOCIATES
7212 North Shadeland Avenue, Suite 150
Indianapolis, IN 46250

(317) 842-8000

 

 

Case 1:18-cv-O4076-.]PH-i\/lPB DQQMU §1§_|3'§1@§719%/-;8/18 Page 11 of 13 Paqel§_)&a,é@s 2:10 pM

Clerk
Marion Superior Court, Civi| Division 4 Marion County, indiana
STATE OF INDIANA )IN THE SUPERIOR/CIRCUIT COURT
)SS:
COUNTY OF MARION ) CAUSE NO.
Ken R. McCallister, )
)
Plaintiff, )
)
vs. )
)
UNITED PARCEL SERVICE INC., a/k/a )
UNITED PARCEL SERVICE COMPANY, )
a/k/a UPS )
)
Defendant.
SUMMONS

TO : United Parcel Service

c/o Corporation Service Company
135 North Pennsylvania Street
Suite 1610

Indianapolis, IN 46204

You are hereby notified that you have been sued by the person named as Plaintiffs and in the Court
indicated above, which is located at Roorn T-l 721, City-County Building, 200 E. Washington Street,
Indianapolis, IN 46204, Telephone Number: (317) 327-5063.

The nature of the suit against you is stated in the Com laint which is attached to this Summons. It also
states the relief sought or the demand made against you by the laintiff

An answer or other a ropriate response in writing to the Com laint must be filed either by you or your
attorney Within twenty (20) ays, commencing the day after you receive this Summons, (or twen -three (23)
days if this Summons was received by majl), or ajudgment by default may be rendered against you or the relief
demanded by Plajntiff.

If you_have a claim for relief against the Plaintiff arising from the same transaction or occurrence, you
must assert it m your written answer.

12/5/2018 ,,,,t
L/i'i.,-=... ft 'LQL¢_W;,

Dated `
Myla A. Eld`ridge Clerk, Marion Cb'unty, lndi

 

 

James D. Masur II, #19681-49

ROBERT W. YORK & ASSOCIATES
7212 North Shadeland Avenue, Suite 150
indiana olis, Indiana 46250

Tel: 3 7) 842-8000, Fax: (317) 577-7321
Emai :jdrnasur@`york-law.com

 

The following manner of service of Summons is hereby designated: Certified Mail/RRR

 

CaS€ lilS-CV-O4076-.]PH-l\/|PB

STATE OF INDIANA

COUNTY OF MARION

Ken R. McCallister,
Plaintiff,

VS.

UNITED PARCEL SERVICE INC., a/k/a
UNITED PARCEL SERVICE COMPANY,

a/k/a UPS

Defendant.

Document 1-2 Filed 12/28/18 Page 12 of 13 Pagigl,i_§,#s',z/i,?gnm‘.,, pM
Ci k
Marion County, |ndiaerla

)IN THE MARION sUPERIoR coURT
)ss;
)cAUsE No. 49D04-1s12-PL-047987

\./\./\./\./\./\_/\/\./\./VV

AFFIDAVIT OF SERVICE ON UNITED PARCEL SERVICE INC.

Comes now, James D. Masur II, attorney for Plaintiff, and pursuant to Trial Rule 86

(G)(2)(a), states to the Court that on December 5, 2018, via the United States Postal Service Inc.,

he mailed by Certified Mail, Return Receipt Requested, all fees prepaid, with the tracking

number of 9314769904300053617115, a true and complete copy of the Complaint and Demand

for Jury Trial in this cause and the Summons issued by the Clerk to:

United Parcel Service

c/o Corporation Service Company
135 North Pennsylvania Street, Suite 1610

Indianapolis, IN 46204

WHEREFORE, J ames D. Masur II hereby submits the foregoing Affidavit of Service

upon United Parcel Service Inc. with respect to the service of the Summons and Complaint and

Demand for Jury Trial via Certified Mail Return Receipt Requested.

I affirm, under the penalties for perjury, that the above representations are true.

 

 

Case 1:18-cv-O4076-.]PH-i\/lPB Document 1-2 Filed 12/28/18 Page 13 of 13 PagelD #: 48

Respectf`ully submitted,

ROBERT W. YORK & ASSOCIATES

QWMQ:@…W;

amc D. Masur II, #19681-49
Atto eys for Plaintiff
RO R'I` W. YORK & ASSOCIATES
North Shadeland Avenue, Suite 150
Indianapolis, IN 46250
(317) 842-8000

 

 

